Exhibit 32 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 George Strayton, Chief Executive Officer and Paul A. Maisch, Chief Financial Officer of ProvidentNew York Bancorp (the “Company”) each certify in his capacity as an officer of the Company that he has reviewed the Annual report on Form 10-K for the year ended September 30, 2010 and that to the best of his knowledge: the report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 13, 2010 By: /s/ George Strayton George Strayton President, Chief Executive Officer and Director (Principal Executive Officer) Date: December 13, 2010 By: /s/ Paul A. Maisch Paul A. Maisch Executive Vice President Chief Financial Officer Principal Accounting Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Provident New York Bancorp and will be retained by Provident New York Bancorp and furnished to the Securities and Exchange Commission or its staff upon request.
